Reasons For Allowance
Claims 1, 2, 4-10, 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a digital feedback isolator coupling an output of the receiver circuit with an input of the driver circuit and configured to transfer a power control feedback signal from the receiver circuit to the driver circuit; and a feedback control circuit configured to detect an operating condition, select a feedback control mode from a plurality of selectable feedback control modes of the digital feedback isolator based on the operating condition, and provide the power control feedback signal corresponding to the selected feedback control mode across the digital feedback isolator, wherein the plurality of selectable feedback control modes of the digital feedback isolator are selected from the group consisting of: a pulse width modulation (PWM) mode; a pulse frequency modulation (PFM) mode; a frequency modulation (FM) mode; and a burst PWM mode.”.	Regarding claim 9, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a digital feedback isolator integrated with the power transfer isolator; and a feedback control circuit configured to detect an operating condition of the multiple-feedback-mode power isolator, select a feedback control mode from among a plurality of feedback control modes based on the operating condition, and transfer a power control feedback signal corresponding to the selected feedback control mode across the digital feedback isolator, wherein the plurality of feedback control modes are selected from the group consisting of: a pulse width modulation (PWM) mode; a pulse frequency modulation (PFM) mode; a frequency modulation (FM) mode; and a burst PWM mode.”.	Regarding claim 17, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…selecting a feedback control mode from among a plurality of feedback control modes based on the operating condition; and transferring a power control feedback signal corresponding to the selected feedback control mode across the feedback control isolator, wherein the plurality of selectable feedback control modes are selected from the group consisting of: a pulse width modulation (PWM) mode; a pulse frequency modulation (PFM) mode; a frequency modulation (FM) mode; and a burst PWM mode.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JYE-JUNE  LEE/
Examiner, Art Unit 2838



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838